Citation Nr: 0935055	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-41 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as secondary to herbicide exposure.
		
2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
September 1968 and from March 1977 to February 1979.  The 
Veteran also served in the Michigan National Guard during 
various periods, including April 1984 to October 1985, 
October 1987 to January 1988, May 1988 to May 1989, and 
February 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, mailed to the Veteran in February 2004, 
which denied entitlement to the benefits currently sought on 
appeal.

The Veteran, and C.B., appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing at the RO in 
Detroit, Michigan in December 2006 to present testimony as to 
the issues on appeal.  The hearing transcript has been 
associated with the claims file.

This appeal was subject to a prior remands by the Board for 
further development in April 2007 and October 2008.  As the 
RO did not substantially comply by completing the necessary 
actions identified in those remands, the Board must now, for 
the third time, return the claims file for the requested 
development to be completed.  While the further delay of this 
case is regrettable, due process considerations require such 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, 
to include as secondary to herbicide exposure, and PTSD, both 
of which the Veteran contends are a result of military 
service in Vietnam.  However, the military personnel records 
contained within the claims file show discrepancies as to 
both the duty locations and the service medals awarded 
incident to this Veteran's military service.  

Thus, the April 2007 Board remand instructed that the 
Department of the Army and the Department of Defense be 
contacted to pursue clarification of these discrepancies.  
Such development was not completed, and the October 2008 
Board remand again instructed that the Department of the Army 
and the Department of Defense be contacted.  This necessary 
development did not occur subsequent to the October 2008 
Board remand.  

The Board notes that the RO/AMC has contacted the National 
Personnel Records Center (NPRC), subsequent to the April 2007 
and October 208 Board remands, to pursue clarification of the 
discrepancies within the record.  The NPRC responses, as 
indicated by the notation "Address Code:  13" in the top 
left corner, have been associated with the claims file.  The 
Board notes that while the NPRC responses contain information 
reflecting the Veteran's Army service, there is no indication 
that the RO/AMC contacted the Department of the Army or the 
Department of Defense directly, as directed by the April 2007 
and October 2008 Board remands.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).
Thus, the necessary development must be completed before the 
Board can proceed with the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army, 
Department of Defense, or any other 
appropriate federal source, to 
determine what information would be 
necessary to obtain an official written 
determination as to the issues listed 
below, per Stegall, supra.  VA should 
then provide copies of any requested 
service personnel documents and obtain 
a written determination for each of the 
issues below.  The RO/AMC must contact 
the Department of the Army and 
Department of Defense directly.  As 
discussed above, the RO/AMC has already 
obtained responses from the NPRC and 
should not direct additional requests 
to the same.

If a determination as to any issue 
cannot be made, the Department of the 
Army, Department of Defense, or other 
federal source is requested to so 
state.  All negative responses from the 
Department of the Army, Department of 
Defense, or other federal source must 
be properly documented.  Responses, 
including negative responses, from the 
Department of the Army and Department 
of Defense must be on appropriate 
letterhead stationary or otherwise 
clearly denote the source of such 
response.

 (A) Was the Veteran ever officially 
authorized any of the following awards:  
Silver Star; Bronze Star; Combat 
Infantryman's Badge; Vietnam Service 
Medal; Republic of Vietnam Campaign 
Medal; or Army Commendation Medal?

(B) If the Veteran has authorized 
receipt of any of the awards above, 
identify the basis for such 
authorization. 

(C) Is there credible evidence that the 
Veteran served in the Republic of 
Vietnam between November 1966 and 
September 1968?

The RO/AMC must associate with the 
claims file all documentation and 
relevant correspondence used in making 
these determinations.  An explanation 
must be provided if the RO/AMC is 
unable to comply with the remand 
instructions.

This is the third remand regarding 
development of the above action.  A 
remand by the Board confers on the 
claimant, as a matter of law, the right 
to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 
(1998).

2.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for diabetes mellitus, to include as 
secondary to herbicide exposure, and 
PTSD, considering any additional 
evidence added to the record.  If the 
actions remain adverse to the Veteran, 
provide the Veteran, and his 
representative, with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




